NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0609n.06
                                                                                           FILED
                                            No. 10-2465                               Jun 12, 2012
                           UNITED STATES COURT OF APPEALS                       LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


KEVEN A. FORTH,                                           )
                                                          )        ON APPEAL FROM THE
       Plaintiff-Appellant,                               )        UNITED STATES DISTRICT
                                                          )        COURT FOR THE EASTERN
v.                                                        )        DISTRICT OF MICHIGAN
                                                          )
THE KROGER COMPANY,                                       )
                                                          )                  OPINION
       Defendant-Appellee.                                )




BEFORE: BOGGS, NORRIS, and KETHLEDGE, Circuit Judges.

       PER CURIAM. Plaintiff Keven Forth was terminated from his job as grocery manager at

a Kroger store in Lake Orion, Michigan. He was fired for theft at the conclusion of a brief

investigation into his purchase of marked-down meat and electronics from the store at which he

worked. The propriety of Forth’s termination is not at issue here. Instead, Forth claims that Kroger

defamed him by disseminating the basis of his termination to his former coworkers and the general

public. The district court granted the defendant’s motion for summary judgment, holding that

plaintiff failed to specifically plead facts regarding Kroger’s publication of a defamatory statement,

as required by Michigan law. On appeal, Forth claims that he presented sufficient specific evidence

to support his claims for defamation and “compelled self-defamation.”

       We have reviewed the record on appeal and have carefully considered the arguments made

by the parties in their briefs. Having done so, we conclude that the district court properly granted
No. 10-2465


judgment to defendant and affirm based upon the reasoning set forth in its Order filed on October

5, 2010.

       The judgment of the district court is affirmed.




                                              -2-